5 Ill. App. 3d 1065 (1972)
284 N.E.2d 505
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
SAMUEL D. ROBINSON, Defendant-Appellant.
No. 56537.
Illinois Appellate Court  First District.
May 11, 1972.
Stuart R. Cohn, and Devoe, Shadur, Plotkin, Krupp & Miller, both of Chicago, for appellant.
*1066 William J. Scott, Attorney General, of Springfield, and Edward V. Hanrahan, State's Attorney, of Chicago, (James B. Zagel, Assistant Attorney General, and Robert A. Novelle and Henry Hauser, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment reversed.